Exhibit 10.19

 

CHITTENDEN CORPORATION

 

Senior Executive Severance Agreement

 

AGREEMENT made as of this 18th day of March, 1998 by and among Chittenden
Corporation, a Vermont corporation with its principal place of business in
Burlington, Vermont (the “Company” and the “Employer”), and John P. Barnes of
Charlotte, Vermont (the “Executive”), an individual presently employed as the
Executive Vice President of the Company.

 

1. Purpose. The Company considers it essential to the best interest of its
stockholders to foster the continuous employment of key management personnel.
The Board of Directors of the Company (the “Board”) recognizes, however, that,
as is the case with many publicly held corporations, the possibility of a Change
in Control (as defined in Section 2 hereof) exists and that such possibility,
and the uncertainty and questions which it may raise among management, may
result in the departure or distraction of management personnel to the detriment
of the Company and its stockholders. Therefore, the Board has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of the Employer’s management, including the
Executive, to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a Change in
Control. Nothing in this Agreement shall be construed as creating an express or
implied contract of employment and, except as otherwise agreed in writing
between the Executive and the Employer, the Executive shall not have any right
to be retained in the employ of the Employer.

 

2. Change in Control. A “Change in Control” shall mean the occurrence of any one
of the following events:

 

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company or any corporation owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 25% of the number of the Company’s then outstanding
securities; or

 

(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Section 2(a), (c) or (d) of this Section 2)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease by any reason to constitute at lease one half thereof; or

 

(c) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) more than 60% of the
number of outstanding securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

 



--------------------------------------------------------------------------------

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

3. Terminating Event. A “Terminating Event” shall mean any of the events
provided in this Section 3 occurring within 3 years subsequent to a Change in
Control as defined in Section 2;

 

(a) termination by the Employer of the employment of the Executive with the
Employer for any reason other than death of the Executive.

 

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Employer, rather than
continuing as an employee of the Employer following a Change in Control, or

 

(b) termination by the Executive of the Executive’s employment with the Employer
for any reason, at Executive’s option.

 

4. Special Termination Payments. In the event a Terminating Event occurs within
three (3) years after a Change in Control, including Executive’s election to
terminate employment, upon written notice from the Executive to the Employer.

 

(a) the Employer shall pay to the Executive an amount equal to the sum of the
following:

 

(i) 2.00 times the amount of the current base salary of the Executive,
determined prior to any reductions for pre-tax contributions to a cash or
deferred arrangement or a cafeteria plan; and

 

(ii) 2.00 times the amount of the bonus that was actually paid to the Executive
in the year of the Change in Control; and

 

(iii) 2.00 times the amount equal to the 401(k) match and the profit sharing
portion of the 401(k) contribution which Executive would have received in the
year of the Change in Control; and

 

(iv) 2.00 times the amount equal to 401(k) restoration payment, if any, made to
the Executive in the year of the Change in Control; and

 

(v) 2.00 times the amount equal to any payment made to the Executive under the
supplemental executive retirement plan for members of the executive management
group; and

 

(vi) all bonus payments relating to prior year bonuses and related contingent
payments that have yet to be fully paid for any reason.

 

Said amount shall be paid in one lump sum payment no later than thirty-one (31)
days following the Date of Termination (as such term is defined in Section
8(b)); and

 

(b) the Employer shall, regardless of whether Employer is unable to utilize
Company related benefit plans, continue to provide to the Executive at
Employer’s

 

2



--------------------------------------------------------------------------------

expense certain benefits, including, without limitation, medical, dental,
long-term disability, accidental death and dismemberment insurance, life
insurance and other fringe benefits received by Executive in the year of a
Change in Control, on the same terms and same conditions as though the Executive
had remained an active employee, for twenty-four (24) months. At Executive’s
election, the Employer will be required to pay to Executive the cash equivalent
of the foregoing, determined by a reputable accounting or actuarial firm
selected by the Executive and paid for by Employer and

 

(c) the Employer shall transfer or roll over any restricted stock or options
granted by the Company to the Executive to the successor entity after a Change
in Control; and

 

(d) the Employer shall provide Executive with professional advice of a financial
planner, or actuary or an accountant of Executive’s choice to help Executive
determine which elections Executive will make with respect to this Agreement.

 

(e) Employer shall pay for outplacement services selected by Executive and shall
provide an office and clerical assistance to the Executive for one year after a
termination of Executive’s employment.

 

(f) The Employer shall pay to the Executive all reasonable legal and mediation
fees and expenses incurred by the Executive in obtaining or enforcing any right
or benefit provided by this Agreement, except in cases involving frivolous or
bad faith litigation initiated by the Executive.

 

5. Additional Benefits.

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any compensation, payment or distribution by the
Employer to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Severance Payments”) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
or any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) such
that the net amount retained by the Executive, after deduction of any Excise Tax
on the Severance Payments, and Federal, state, and local income tax, employment
tax and Excise Tax upon the payment provided by this subsection and any interest
and/or penalties assessed with respect to such Excise Tax, shall be equal to the
Severance Payments.

 

(b) Subject to the provisions of Section 5(c), all determinations required to be
made under this Section 5, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be determined by Arthur Andersen, LLP
or any other nationally recognized accounting firm selected by the Employer (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Employer and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Employer or the Executive. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the Gross-Up Payment is to be made, and state and
local income taxes at the highest marginal rates of individual

 



--------------------------------------------------------------------------------

taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. The initial Gross-Up
Payment, if any, as determined pursuant to this Section 5(b), shall be paid to
the Executive within five days of the receipt of the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, the Employer shall furnish the Executive with an opinion of
counsel that failure to report the Excise Tax on the Executive’s applicable
federal income tax return would not result in the imposition of a negligence or
similar penalty. Any determination by the Accounting Firm shall be binding upon
the Employer and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Employer should have been made (an
“Underpayment”). In the event that the Employer exhausts its remedies pursuant
to Section 5(c) and the Executive thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred, consistent with the calculations required to be
made hereunder, and any such Underpayment, and any interest and penalties
imposed on the Underpayment and required to be paid by the Executive in
connection with the proceedings described in Section 5(c), shall be promptly
paid by the Employer to or for the benefit of the Executive.

 

(c) The Executive shall notify the Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Employer of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive knows of such
claim and shall apprise the Employer of the nature of such claim and the date on
which such claim is requested to be paid. The Executive shall not pay such claim
prior to the expiration of the 30-day period following the date on which he
gives such notice to the Employer (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Employer
notifies the Executive in writing prior to the expiration of such period that
they desire to contest such claim, provided that the Employer has set aside
adequate reserves to cover the Underpayment and any interest and penalties
thereon that may accrue, the Executive shall:

 

(i) give the Employer any information reasonably requested by the Employer
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Employer,

 

(iii) cooperate with the Employer in good faith in order effectively to contest
such claim, and

 

(iv) permit the Employer to participate in any proceedings relating to such
claim; provided, however, that the Employer shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 5(c), the Employer shall control all

 

4



--------------------------------------------------------------------------------

proceedings taken in connection with such contest and, at their sole option, may
pursue or forego any and all administrative appeals, proceedings, hearing and
conferences with the taxing authority in respect of such claim and may, at their
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Employer shall determine; provided, however, that if the Employer directs the
Executive to pay such claim and sue for a refund, the Employer shall advance the
amount of such payment to the Executive on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Employer’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issues raised by the Internal Revenue
Service or any other taxing authority.

 

(d) If, after the receipt by the Executive of an amount advanced by the Employer
pursuant to Section 5(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Employer
complying with the requirements of Section 5(c)) promptly pay to the Employer
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Employer pursuant to Section 5(c), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Employer does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall be offset, to the extent thereof,
to the amount of Gross-Up Payment required to be paid.

 

6. Term. This Agreement shall take effect on the date first set forth above and
shall terminate upon the resignation or voluntary termination of the Executive
for any reason prior to a Change in Control.

 

7. Withholding. All payments made by the Employer under this Agreement shall be
net of any tax or other amounts required to be withheld by the Employer under
applicable law.

 

8. Notice and Date of Termination; Disputes: Etc.

 

(a) Notice of Termination. After a Change in Control and during the term of this
Agreement, any purported termination of the Executive’s employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with this Section 8.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and the Date of Termination.

 

(b) Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the term

 

5



--------------------------------------------------------------------------------

of this Agreement, shall mean the date specified in the Notice of Termination.
In the case of a termination by the Executive, the Date of Termination shall not
be less than 15 days from the date such Notice of Termination is given.
Notwithstanding Section 3(a) of this Agreement, in the event that the Executive
gives a Notice of Termination to the Employer, the Employer may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
second Terminating Event for purposes of Section 3(a) of this Agreement.

 

(c) No Mitigation. The Employer agrees that, If the Executive’s employment by
the Employer is terminated during the term of this Agreement, the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Employer pursuant to Sections 4 and 5
hereof. Further, the amount of any payment provided for in this Agreement shall
not be reduced by any compensation earned by the Executive as a result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Employer, or otherwise.

 

(d) Mediation of Disputes. The parties shall endeavor in good faith to settle
within 90 days any controversy or claim arising out of or relating to this
Agreement or the breach thereof through mediation with JAMS, Endispute or
similar organizations. If the controversy or claim is not resolved within 90
days, the parties shall be free to pursue other legal remedies in law or equity.

 

9. Assignment; Prior Agreements. Neither the Employer nor the Executive may make
any assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other party, and without
such consent any attempted transfer shall be null and void and of no effect.
This Agreement shall inure to the benefit of and be binding upon the Employer
and the Executive, their respective successors, executors, administrators, heirs
and permitted assigns. In the event of the Executive’s death after a Terminating
Event but prior to the completion by the Employer of all payments due him under
Section 4 and 5 of this Agreement, the Employer shall continue such payments to
the Executive’s beneficiary designated in writing to the Employer prior to his
death (or to his estate, if the Executive fails to make such designation).

 

10. Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than these as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

11. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

12. Notices. Any notices, requests, demands, and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage prepaid, to the Executive at
the last address the Executive has filed in writing with the Employer, or to the
Employer at its main office, attention to the Board of Directors.

 

6



--------------------------------------------------------------------------------

13. Effect on Other Plans. Nothing in this Agreement shall be construed to limit
the rights of the Executive under the Employer’s benefit plans, programs or
policies.

 

14. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employer.

 

15. Governing Law. This is a Vermont contract and shall be construed under and
be governed in all respects by the laws of the State of Vermont.

 

16. Obligations of Successors. In addition to any obligations imposed by law
upon any successor to the Employer, the Employer shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Employer to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Employer would be required to perform if no such succession had
taken place.

 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Employer by its duly authorized officer and by Executive, as of the date
first above written.

 

CHITTENDEN CORPORATION

By:

 

/s/ Paul A. Perrault

   

Name:

   

Title:

   

Date:

/s/ John P. Barnes

[Executive]

Date:

 

7